DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-13, 18-19, 22, 26-40 and 42-45 are cancelled. Therefore, claims 1-11, 14-17, 20-21, 23-25, and 41 are currently pending in this Application. Claims 6-11 17, 25 and 41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on June 18, 2020  has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
 				  Response to Restriction   
              Applicants’ election, the invention of Group I, claims 1-5, 14, 16, 20-21 and 23-24, drawn to a method of stimulating the immune system in a subject by administering an agent that increases the level or activity of indoleamine2,3-dioxygenase. Moreover, Applicants election of the product, 
    PNG
    media_image1.png
    80
    235
    media_image1.png
    Greyscale
, as the elected species, in response filed March 08, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1-4, 14, 16, 20-21 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 2015/0182592 A1 in view of WO 2008/150899.
Applicants are claiming the following compounds:
 Applicants are claiming a method of stimulating the immune system in a subject in a subject in need thereof. The method comprises administering a small molecule that increases the level or activity of indoleamine2,3-dioxygenase. 
Determining the scope and content of the prior art
U.S. Pat. Pub. No. 2015/0182592 a method of stimulating the immune system in a subject in need thereof. he method comprises administering a small molecule that increases the level or activity of indoleamine2,3-dioxygenase. 
Ascertaining the difference between the prior art and the claims
The difference between the instant claims and the prior art and U.S. Pat. Pub. No. 2015/0182592 do not teach a single disclosed small molecule, wherein the molecule is compound of Formula I. WO 2008/150899 teach oxazoles as p38 MAPK inhibiting compounds and it is well known in the art that p38 MAPK inhibiting compounds also increase the activity of indoleamine2,3-dioxygenase in a subject (se page 8, line 1)  
Resolving the level of ordinary skill in the pertinent art
However, minus a showing of unobvious results, it would have been obvious to one of skill in the art at the time of the invention to modify  U.S. Pat. Pub. No. 2015/0182592 as guided with the teaching of WO 2008/150899 for the purpose of selecting a small molecule therapeutic agent with sufficient specificity to the desired enzyme to reduce the likelihood of unwanted side effects thereby treating the disease or disorder.
It is suggested that applicants include the product depicted in claim 4 in claim 1. 
Claim Objections
	Claims 5 is objected to as being dependent upon a rejected base claim.
Claim 20 is objected for having an incorrect status identifier. The claim is incorrectly identified as withdrawn.  
Claims 1-4, 14, 16, 20-21 and 23-24 are objected to for containing non-elected subject matter.
Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 7:00AM -3:30PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626